        Case 2:20-cv-00101-LEW Document 6 Filed 05/27/20 Page 1 of 1                                                    PageID #: 72

AO 399(01/09) Waiver ofthe Service ofSummons


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                                 District ofMaine

Wilmington Savings Fund, FSB d/b/a Chr
                                     istiana Trust
                             Plaintiff
                             v.                                                  Civil Action No. 2:20-cv-00101-LEW
                     Karen M. Brousseau
                            Defendant


                                            WAIVER OF THE SERVICE OF SUMMONS

To: Karen M. Brousseau
           (Name ofthe plaintiff's attorney or unrepresented plaintiffi

       I have received your request to waive service of a summons in this action along with a copy ofthe complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          I,or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from              0511 1/2020             ,the date when this request was sent (or 90 days if it was sent outside the
United States). IfI fail to do so,a defaultjudgment will be entered against me or the entity I represent.


Date:                  9
                                                                                           Signature of he/attorney or unrepresented party

   lev9 /1         M. bRot-issc--ALI                                                     9Red 44. bRousSai
        Printed name ofparty waiving service ofsummons                                                       Printed name



                                                                                       giteg tilienUe
                                                                                                    l             14e  ledalaKCI
                                                                                                                               5 94a Mar
                                                                                                                                       ne--
                                                                                                                                        00*
                                                                                                                Address

                                                                                                9k Ati t L,eptin
                                                                                 I<MAR tei3Santa)
                                                                                                        (
                                                                                                        -1E-mail address

                                                                                    01017-010            5
                                                                                                         ( -00
                                                                                                          Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule4 ofth °Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, un less the defendant shows good cause for the failure.

          "Good cause" does not include a beliefthat the lawsuit is groundless,or that it has been brought in an improper yen ue,or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service,then you must, with in the time specified on the waiver form,serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and return in g the waiver form, you are allowed more time to respond than if a summons had been served.
